UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   September 30, 2014

                                      No. 13-3588

                              COURTNEY DOUGLASS,
                              on behalf of herself and all
                               others similarly situated,
                                                        Appellant

                                           v.

                          CONVERGENT OUTSOURCING,
                               formerly known as
                             ER SOLUTIONS, INC.

                             (E.D. Pa. No. 2-12-cv-01524)

Present: FISHER and SCIRICA, Circuit Judges and MARIANI, District Judge

      Motion by Appellant to Amend Opinion to Reflect Counsel of Record SaraEllen
      Hutchison as Co-Counsel for Appellant.

                                                      Respectfully,
                                                      Clerk/pdb for tmm

_________________________________ORDER________________________________
      The foregoing motion is granted and the opinion will be amended to reflect
SaraEllen Hutchison as co-counsel of record for Appellant. This amendment to the
opinion does not alter the judgment of this Court. An amended opinion will be issued
forthwith.


                                                      By the Court,

                                                      s/Anthony J. Scirica
                                                      Circuit Judge

Dated: October 10, 2014


 Honorable Robert D. Mariani, District Judge for the Middle District of Pennsylvania,
sitting by designation.
tmm/cc: all counsel of record